CONCURRING OPINION.
I concur in the decision that the appellee Hutson is estopped by his conduct from claiming his inherited interest in the land in question, even though he has not conveyed the same by any instrument of writing; but I think that it should be noted that the decision in the present case is in direct conflict with that in the case of Gulf Refining Co. v. Travis, 201 Miss. 336,29 So.2d 100, and especially with the decision on suggestion of error in that case, 201 Miss. 336, 30 So.2d 398, both as to what constitutes an estoppel and as to what is required *Page 849 
under the statute of frauds in order for one to become divested of an interest in realty. But I am glad that the doctrine of estoppel is being revived and applied in this case and that the Travis case is being departed from, since it was not in accord with our previous decisions on what constitutes an estoppel, if the facts therein are to be considered. And I do not mean by this that I think the statute of frauds should have had anything to do with the decision in the Travis case, or that it has any application in the case at bar.